Title: To Thomas Jefferson from Edward Tiffin, 15 April 1803
From: Tiffin, Edward
To: Jefferson, Thomas


          
            Sir
                     
            Chillicothe “Ohio” April 15th. 1803
          
          Inclosed you will receive a certified copy of some Resolutions which passed the General Assembly of this State, and which I have been requested to forward to you.
          with due respect I have the honor to be Sir your obt Servt
          
            Edward Tiffin
          
         